Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	
This Office Action is responsive to application number 17/480,036 POOL WALL ASSEMBLIES, SYSTEMS, AND METHODS THEREOF, filed 09/20/2021. Claims 1-20 are pending.
Specification
The disclosure is objected to because of the following informalities: “is discloses therein” should be deleted.  Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Appropriate correction is required.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  the preamble “A method, comprising:” is vague, indefinite and should read –A method of manufacture to form a pool wall structure, comprising:” Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 4-8, 10-11,13-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over to US Patent 11,434,650 to Clark in view of US Patent 9,062,449 to Burks.  Clark discloses a method (see abstract), comprising coupling a plurality of pool wall segments 110,130,150,111,113,115,117,112,116,132,136,152 (see para 0048) together to form a pool wall structure (see figure below) that defines a perimeter; disposing a first/second plurality of rebar 114,134,154,191,193,195 within the pool wall structure, the first/second plurality of rebar being spaced apart around the perimeter of the pool wall structure; and filling a cavity of the pool wall structure with concrete (see para0076).  However, Clark does not disclose the rebar in a vertical orientation.  Thus, in an analogous art reasonably pertinent to the problem faced by the inventor, Burks teaches vertically oriented rebar.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to rearrange the orientation of rebar in construction in order to strengthen and aid concrete placed under tension. As to claim 4, each pool wall segment in the plurality of pool wall segments comprises a webbing system disposed between a first sidewall and a second sidewall (see Clark para 0058-0077). As to claim 5, the webbing system comprises webbing extending from the first sidewall to the second sidewall (see Clark figure below and para 0058-0077).  As to claim 6, the first sidewall and the second sidewall define the cavity therebetween (see Clark para 0058-0077).  As to claim 7, Clark is silent as to disposing a third plurality of rebar around the perimeter of the pool wall structure, the third plurality of rebar spaced apart from the second plurality of rebar in a vertical direction.  However, the Applicant should note that duplicating the components of a prior art device is a design consideration within the skill of the art.  Duplication of parts has been held patentably insignificant absent a showing of a new or unexpected result.  See MPEP 2144.04(VI)(B).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add on additional rebar in order to secure the perimeter of the structure.  As to claim 8, Clark discloses a first sidewall; a second sidewall disposed opposite the first sidewall, the first sidewall and the second sidewall (see figure below) 110,130,150,111,113,115,117,112,116,132,136,152 (see para 0048) defining a cavity therebetween; and a webbing system (see para 0058-0077) disposed between the first sidewall and the second sidewall, the webbing system configured to hold a rebar.  As to claim 10, wherein the cavity defines a form configured to receive concrete (see Clark para 0058-0076).  As to claim 11, wherein the webbing system includes a webbing extending from the first sidewall to the second sidewall (see Clark para 0058-0078).  As to claim 13, wherein the first sidewall and the second sidewall are made of a polymeric material (see Clark para 0058-0078).  As to claim 14, the webbing system is made of a second polymeric material (see Clark para 0058-0078).  As to claim 15, see the rejection above for claim 1 as to the same subject matter.  As to claim 18, comprising a footer 125 disposed proximate the second vertical end of the pool wall structure, the footer extending outward from the perimeter (see Clark para 0076).  As to claim 19, the concrete forms the footer 125 (see para 0076).  



    PNG
    media_image1.png
    804
    856
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2-3, 9, 12, 16-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


					Conclusion
The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, McKinnon et al is directed to the construction of a pool wall structure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        

























Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email: HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can aid inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents


COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."